              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        WESTERN DIVISION


CORDELLRA MCCALEY                                         PLAINTIFF

V.                                       CAUSE ACTION NO. 5:18-cv-43

PELICIA HALL, ET AL.                                     DEFENDANTS


                                 ORDER

     Before the Court are the plaintiff’s Motion for TRO [Doc.

18], Motion for Injunctive Relief [Doc. 41], Motion for Injunctive

Relief [Doc. 62], and United States Magistrate Judge Michael T.

Parker’s Reports and Recommendations [Docs. 71 and 72].

      Magistrate Judge Parker recommends that the plaintiff’s

motions [Docs. 18, 41, 62] be denied. Doc. 71, p. 4. He also

recommends that Pelicia Hall be dismissed with prejudice, that

Monica Carter be dismissed with prejudice, and that the case

continue as to the remaining defendants. Doc. 72, p. 1. For reasons

that follow, Magistrate Judge Parker’s Reports and Recommendations

[Docs. 71 and 72] are ADOPTED.

     The plaintiff brings this civil rights action under 42 U.S.C.

§ 1983. The plaintiff complains that medical professionals at the

Mississippi State Penitentiary (“Parchman”), Central Mississippi

Correctional Facility (“CMCF”), and Wilkinson County Correctional

Facility (“WCCF”) failed to provide him adequate medical care. The
plaintiff also complains that officials at WCCF failed to protect

him from other inmates. In his motion for TRO [Doc. 18], the

plaintiff alleges that non-defendants, Barbara Scott, Sgt. Reese,

and   other     unnamed   officers,       have   threated   him    and   acted

unprofessionally toward him because he “wrote them up” [Doc. 18,

p. 1] and because they do not want him informing prison officials

about drugs being smuggled into prison. As relief, the plaintiff

requests that his custody level and his kitchen job be restored.

      In his motion for injunctive relief [Doc. 41], the plaintiff

complains that prison officials are treating him unfairly and

specifically, that a dental assistant, Ms. Pulliam, threatened to

kill him. As relief, the plaintiff requests that the Court order

prison officials to act professionally, without retaliation.

      In his motion for injunctive relief [Doc. 62], the plaintiff

requests that the Court order prison officials to stop harassing

him and stop downgrading his custody level. Doc. 62, p. 1. The

plaintiff complains that Inmate Reshawn Jones, who is housed in

administrative segregation along with the plaintiff, attempted to

attack him and poses a threat to him. Doc. 62, p. 2.

      The     requirements   for    obtaining     a   TRO     or   preliminary

injunction,     the   plaintiff    must   demonstrate   (1)    a   substantial

likelihood that the plaintiff will prevail on the merits; (2) a

substantial threat that irreparable injury will result if the

                                      2
injunction is not granted; (3) that the threatened injury outweighs

the threatened harm to the plaintiff; and (4) that granting the

preliminary injunction will not disserve the public interest.

Miss. Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d 618,

621 (5th Cir. 1985)(internal citation omitted). The decision to

grant or deny a preliminary injunction is discretionary with the

district court. Id. A preliminary injunction is an extraordinary

remedy. Id. It should only be granted if the plaintiff has clearly

carried the burden of persuasion on all four of the requirements.

Id.

      During the hearing on the motions, the plaintiff stated that,

in July 2018, he had a medium custody level and was working in the

prison kitchen. Doc. 71, p. 2. Prison officials, however, wrote

him rule violation reports (“RVRs”), which resulted in a custody

level downgrade and the loss of his kitchen job. Id. The plaintiff

again   complained   that   the   dental   assistant,   Ms.   Pulliam,

threatened to kill him and refused to provide him a teeth cleaning.

Doc. 71, pp. 2-3. Although Sgt. Selvage was not mentioned in any

of the plaintiff’s motions, during the hearing, the plaintiff

complained that Sgt. Selvage issued him RVRs and failed to do

anything about the other officers threatening him. Doc. 71, p. 3.

The plaintiff requested that the Court protect him from all threats

from prison officials. Id.



                                  3
      During the hearing, the plaintiff submitted copies of his

sick calls requesting a teeth cleaning and other dental care,

affidavits stating that Sgt. Selvage threatened him, and RVRs

issued   against   him.   See   Docs.   69-1,   69-2.   In   response,   the

defendants submitted a detention notice from May 23, 2018, stating

that the plaintiff was moved to administrative segregation because

he alleged that his cellmate attacked him and another from July 3,

2018, stating that he was again moved to segregation because he

refused to be moved to another unit. Doc. 69-3, pp. 9, 13. The

defendants also submitted a reclassification score sheet from

October 1, 2018, indicating that the plaintiff’s custody level was

downgraded because he was convicted of possessing contraband in

prison and previously attempted to escape prison. Doc. 69-3, pp.

28,   26.   Additionally,   the   defendants     demonstrated    that    the

plaintiff is now kept separate from Sgt. Selvage due to “fear that

he may become hostile toward this staff member” and that Inmate

Reshawn Jones, who the plaintiff claims is a threat to him, is no

longer housed in administrative segregation with the plaintiff.

Doc. 69-3, pp. 19, 31-32.

      Magistrate Judge Parker finds that the plaintiff has failed

to meet the requirements for injunctive relief because he did not

demonstrate that there is a substantial likelihood of success on

the merits or that a substantial threat of irreparable harm exists.

Doc. 71, p. 3. Also, the evidence presented at the hearing shows
                                    4
the   changes   in   the   plaintiff’s   custody   level   and   housing

assignments resulted from the plaintiff’s wrongful actions and

altercations with other inmates and prison staff members. At the

hearing, the plaintiff admitted that he possessed contraband, and

he failed to demonstrate that any RVR was wrongfully issued. The

evidence also showed that Inmate Jones is no longer housed with

the plaintiff. Allegations of verbal abuse and threats do not

amount to constitutional violations. See McFadden v. Lucas, 713

F.2d 143 (5th Cir. 1983). The plaintiff failed to show that loss

of a job in the kitchen or failure to provide a teeth cleaning

warrant extraordinary relief. Therefore, the plaintiff has not met

his burden of proving all four requirements for injunctive relief.

See Miss. Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d

618, 621 (5th Cir. 1985).

      The plaintiff filed an Objection [Doc. 75], stating that he

had proven to the Court that he is being harassed by prison

officials and other inmates. In his Objection, the plaintiff

reiterated arguments he already made. The plaintiff does make one

new argument that prison officials are paying other offenders to

assault him. Doc. 75, p. 4. However, this new allegation, without

more, fails to demonstrate a substantial likelihood that the

plaintiff will prevail on the merits or that substantial threat

that irreparable injury will result if the injunction is not

granted. See Miss. Power & Light Co., 760 F.2d 618. Therefore, the
                                   5
Court   finds   the   plaintiff   still   has   not   met    his   burden    for

obtaining a TRO. Therefore, the plaintiff’s motions [Docs. 18, 41,

62] are DENIED.

     Regarding    Magistrate      Judge   Parker’s    second       Report     and

Recommendation [Doc. 72], no objection is filed. The parties

appeared before Magistrate Judge Parker and participated in an

omnibus hearing on January 24, 2019. During the hearing, the

plaintiff stated that he no longer wishes to pursue his claims

against Pelicia Hall and Monica Carter and requested that Hall and

Carter be dismissed from this action. The Court explained that the

dismissal of Hall and Carter would be with prejudice. The plaintiff

testified that he understood the consequences of such a dismissal.

The plaintiff also testified that he is of sound mind and judgment,

is not under any undue influence or pressure to dismiss his claims

against these defendants, and is doing so voluntarily. No defendant

opposed   the   plaintiff’s    request.   Therefore,        Magistrate      Judge

Parker recommends that Pelicia Hall be dismissed with prejudice,

Monica Carter be dismissed with prejudice, and that the case

continue as to the remaining defendants. Doc. 72, p. 1. This Court

adopts the Report and Recommendation [Doc. 72]’s findings and

conclusions as its own. Therefore, Pelicia Hall and Monica Carter

are DISMISSED with prejudice.

     Accordingly,


                                     6
    IT IS ORDERED that Magistrate Judge Parker’s Reports and

Recommendations [Docs. 71 and 72] are ADOPTED as the findings

and conclusions of this Court;

    IT IS FURTHER ORDERED that Pelicia Hall and Monica Carter

are DISMISSED from this action with prejudice;

    IT IS FURTHER ORDERED that the plaintiff’s motions [Docs.

18, 41, 62] are DENIED;

    IT IS FURTHER ORDERED that this case shall continue as to

the remaining defendants.

    SO ORDERED this the 8th day of March, 2019.

                                     _/s/ David Bramlette________
                                     UNITED STATES DISTRICT JUDGE




                                 7
